NOT DESIGNATED FOR PUBLICATION

                                                No. 123,205


               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         JOHN BLAKE KOOP,
                                             Appellant,

                                                    v.

                                          STATE OF KANSAS,
                                              Appellee.


                                   MEMORANDUM OPINION


        Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed January 21, 2022.
Affirmed.


        Mark Sevart, of Derby, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before BUSER, P.J., POWELL and HURST, JJ.


        PER CURIAM: John Blake Koop appeals from the district court's summary denial
of his pro se K.S.A. 60-1507 motion in which he alleged (1) the complaint was defective;
(2) his trial and appellate attorneys were ineffective for failing to challenge the
complaint; and (3) the victim gave inconsistent statements at trial. Koop alleges the
district court erred when it failed to appoint him counsel or hold an evidentiary hearing
for his motion. This court is unpersuaded by Koop's conclusory claims and affirms the
district court's summary denial of his 60-1507 motion.

                                                     1
                            FACTS AND PROCEDURAL BACKGROUND


       On April 23, 2015, the State charged Koop with one count of attempted second-
degree murder and one count of aggravated battery. The State's complaint alleged that


       "on or about the 21st day of April, 2015 A.D., one JOHN B. KOOP did commit any overt
       act, to-wit: placed a hand on the throat of CLC and squeezed, strangulating CLC, toward
       the perpetration of a crime, to-wit: Murder in the Second Degree, as defined by K.S.A.
       21-5403(a)(1), and the said JOHN B. KOOP intended to commit such crime but failed in
       the perpetration thereof or was prevented or intercepted in executing such crime."


A detailed summary of the facts leading to these charges is unnecessary. On August 31,
2016, a jury convicted Koop of both attempted second-degree murder and aggravated
battery. The district court sentenced him to 260 months in prison and 36 months of
postrelease supervision.


       Koop directly appealed his convictions and sentence alleging that (1) the State
violated his right to a speedy trial; (2) the district court erred in instructing the jury; and
(3) the district court violated his constitutional rights by not requiring the State to prove
his criminal history beyond a reasonable doubt. A panel of this court found Koop's appeal
unpersuasive and confirmed his convictions and sentence. State v. Koop, No. 117,134,
2018 WL 3080690 (Kan. App. 2018) (unpublished opinion).


       About two months later, Koop filed a motion seeking free transcripts and court
records pursuant to K.S.A. 22-4509. The district court denied this motion, and Koop
timely appealed. A panel of this court affirmed the district court's denial—finding Koop
ineligible for free records because he failed to first file a motion under K.S.A. 60-1501 or
60-1507. State v. Koop, No. 121,890, 2020 WL 6930798 (Kan. App. 2020) (unpublished
opinion), rev. denied 313 Kan. 1044 (2021). In March 2020, while his appeal for free
transcripts was still pending, Koop filed a pro se K.S.A. 60-1507 motion that forms the
                                                   2
basis for this current appeal, where he alleged: (1) The State lacked jurisdiction over the
attempted second-degree murder charge because the complaint was defective; (2) the
victim's trial testimony was inconsistent with her preliminary hearing testimony; and (3)
ineffective assistance of trial and appellate counsel for failure to object to the defective
complaint.


       On July 30, 2020, the district court summarily denied Koop's K.S.A. 60-1507
motion. As an initial matter, the district court found that it had jurisdiction over Koop's
timely 60-1507 motion despite his pending appeal regarding the transcript requests. Upon
review, the district court found that Koop failed to allege facts sufficient to warrant an
evidentiary hearing on his K.S.A. 60-1507 motion. Specifically, the district court
determined that the complaint was not defective because it conformed to the requirements
of an attempt charge—it "clearly defined the overt act toward the perpetration of a crime,
and advised movant of the attempted crime." The district court also found that Koop's
claim that the alleged defective complaint prejudiced his defense was conclusory and he
should have raised that objection in his direct appeal. It further determined that
"neither trial nor appellate counsel's performance was deficient for failing to raise the
issues." Finally, the district court found that Koop's arguments were "conclusory and
without merit."


       Koop appealed the district court's summary denial of his 60-1507 motion.


                                         DISCUSSION


       Koop contends he was entitled to an evidentiary hearing but appeals only two of
his original K.S.A. 60-1507 motion claims—the complaint was defective and that his trial
and appellate counsel were ineffective for failing to argue such. Koop has apparently
abandoned his argument that the victim contradicted her prehearing testimony in her trial
testimony and that such testimony did not support his conviction. It is well established

                                               3
that issues not briefed are deemed waived or abandoned, so this court will not address
Koop's evidentiary argument raised below. See In re Marriage of Williams, 307 Kan.
960, 977, 417 P.3d 1033 (2018); see also State v. Lowery, 308 Kan. 1183, 1231, 427 P.3d
865 (2018) (a point raised only incidentally in a brief and not argued therein is also
deemed abandoned). Koop contends the complaint did not properly distinguish between
the reckless and intentional forms of second-degree murder such that he was not
adequately informed of the charges against him, therefore this court should reverse his
conviction for attempted second-degree murder.


   I.       The standard of review for K.S.A. 60-1507 motions


         A district court has three options when presented with a K.S.A. 60-1507 motion—
it can summarily deny the motion, grant a preliminary hearing on the motion, or grant a
full hearing on the motion. See White v. State, 308 Kan. 491, 504, 421 P.3d 718 (2018).
When, as here, the district court summarily denies a K.S.A. 60-1507 motion, this court
conducts a de novo review to determine whether the motions, files, and records of the
case conclusively establish that the movant is not entitled to relief. Beauclair v. State, 308
Kan. 284, 293, 419 P.3d 1180 (2018). A district court may summarily deny a K.S.A. 60-
1507 motion without any evidentiary hearing if the defendant fails to show they are
entitled to relief. Moncla v. State, 285 Kan. 826, 830, 176 P.3d 954 (2008). Koop bears
the burden of showing he is entitled to an evidentiary hearing by making more than
conclusory contentions. He must set forth an evidentiary basis to support those
contentions or the basis must be evident from the record. See Thuko v. State, 310 Kan.
74, 80, 444 P.3d 927 (2019).


   II.      Koop's trial and appellate counsel did not provide ineffective assistance of
            counsel for failing to allege the complaint was defective

         To be entitled to relief under K.S.A. 2019 Supp. 60-1507(b), Koop must establish
by a preponderance of the evidence that either: (1) the judgment was rendered without
                                              4
jurisdiction; (2) the sentence imposed was not authorized by law or is otherwise open to
collateral attack; or (3) there has been such a denial or infringement of the constitutional
rights of the prisoner as to render the judgment vulnerable to collateral attack. See
Supreme Court Rule 183(g) (2021 Kan. S. Ct. R. 239).


       A defendant may not use a K.S.A. 60-1507 motion as a substitute for a direct or
second appeal. "Mere trial errors must be corrected by direct appeal, but trial errors
affecting constitutional rights may be raised even though the error could have been raised
on appeal, provided exceptional circumstances excuse the failure to appeal." Supreme
Court Rule 183(c)(3) (2021 Kan. S. Ct. R. 239). As the district court found, Koop's claim
that the complaint was defective was a trial error that should have been brought on direct
appeal. However, ineffective assistance of counsel can qualify as an exceptional
circumstance that justifies failing to raise an issue on direct appeal. Rowland v. State, 289
Kan. 1076, 1087, 219 P.3d 1212 (2009). Therefore, although Koop cannot raise his
defective complaint argument for the first time in a K.S.A. 60-1507 motion if it is a mere
trial error—this court may still reach that issue because Koop is arguing his counsel was
ineffective for failing to raise the issue at trial or on direct appeal.


       To prevail on a claim of ineffective assistance of counsel, a defendant must
establish (1) that the performance of defense counsel was deficient under the totality of
the circumstances; and (2) that the deficient performance prejudiced the defendant. Sola-
Morales, 300 Kan. 875, 882, 335 P.3d 1162 (2014) (relying on Strickland v. Washington,
466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied 467 U.S. 1267 [1984]).
A claim of ineffective assistance of counsel requires this court to consider all the
evidence before the judge or jury. State v. Sprague, 303 Kan. 418, 426, 362 P.3d 828
(2015). This court must first determine if Koop's trial and appellate counsel were
deficient, and if so, whether such deficiency prejudiced Koop. In considering deficiency,
"there is a strong presumption counsel 'rendered adequate assistance and made all
significant decisions in the exercise of reasonable professional judgment.'" State v. Kelly,

                                                5
298 Kan. 965, 970, 318 P.3d 987 (2014). "'To show prejudice, the defendant must show a
reasonable probability that but for counsel's unprofessional errors, the result of the
proceeding would have been different.'" Sprague, 303 Kan. at 426. In this regard, a
reasonable probability means a probability sufficient to undermine confidence in the
outcome. 303 Kan. at 426.


       Koop argues that the complaint did not specifically include the word "intentional"
and thus failed to notify him that he was being charged with attempted intentional
second-degree murder, and this omission deprived the court of jurisdiction and failed to
adequately inform him of his charges. Koop argues that his trial and appellate counsel
were ineffective for failing to challenge the complaint's defect and this court should set
aside his conviction.


       Koop's jurisdictional challenge fails because the Kansas Constitution, not the
criminal charging documents, "dictates the existence of subject matter jurisdiction." State
v. Dunn, 304 Kan. 773, 813, 375 P.3d 332 (2016). Koop's jurisdictional argument
erroneously relies on cases expressly overruled by the Kansas Supreme Court in Dunn.
Deficiencies in a complaint, if any, do not remove the district or appellate court's subject
matter jurisdiction. 304 Kan. at 810-11.


       A charging document is defective, although it does not remove jurisdiction, if it:
(1) fails to meet Kansas constitutional minimums of correct court and correct territory;
(2) fails to state facts that, if proved beyond a reasonable doubt, would constitute a crime
under a Kansas statute; and (3) fails to meet federal and state constitutional due process
and notice standards. Dunn, 304 Kan. at 815. Koop's argument that the defective
complaint failed to adequately inform him of his charges falls within the third category of
defect outlined in Dunn. Koop failed to cite the relevant authority in Dunn to support his
argument, but this court will address the merits of his claims regardless of such failure.


                                              6
       Koop argues that the term "intentional" was an essential element of the charged
crime, such that its omission in the complaint was a fatal defect rendering his counsels'
representation ineffective for failing to object to its omission. Contrary to his argument,
Koop was not charged with second-degree murder, which does have an intentional or
reckless component—he was charged with attempted second-degree murder. A panel of
this court previously recognized that "[a]n attempt crime has three essential elements: the
intent to commit the crime, an overt act toward the perpetration of the crime, and a failure
to consummate the crime." State v. Wilson, 30 Kan. App. 2d 498, 499-500, 43 P.3d 851
(2002); see K.S.A. 2020 Supp. 21-5301(a). The panel went on to hold that "[i]n charging
an attempt to commit crime, the essential elements of the crime attempted need not be
meticulously enumerated in the charging document, but the charge must advise the
defendant of the offense [they are] alleged to have attempted to commit." (Emphasis
added.) 30 Kan. App. 2d at 500. Our Supreme Court adopted this same reasoning in
Swenson v. State, 284 Kan. 931, 942-43, 169 P.3d 298 (2007) (finding trial counsel was
not ineffective for failing to challenge allegedly defective complaint on grounds that it
charged attempted first-degree murder without enumerating elements of premeditated
first-degree murder).


       The State's complaint explicitly alleged that Koop committed an overt act "toward
the perpetration of a crime, to-wit: Murder in the Second Degree, as defined by K.S.A.
21-5403(a)(1)." (Emphasis added.) That cited statute defines second-degree murder as
"the killing of a human being committed . . . intentionally." (Emphasis added.) K.S.A.
2014 Supp. 21-5403(a)(1). The State did not need to "meticulously enumerate" all the
elements of intentional second-degree murder to properly inform Koop of the charges
against him. The complaint enumerated the requisite attempt elements and provided
Koop with the specific statutory section for second-degree murder he was being charged
under—the intentional section. Thus, the complaint was not defective and Koop's counsel
did not provide deficient representation by failing to challenge the complaint. Koop's
motion and the record clearly show he was not entitled to relief and the district court was

                                              7
not required to conduct an evidentiary hearing. See Thuko, 310 Kan. at 80 (stating that
the defendant is required to prove their K.S.A. 60-1507 motion is entitled to an
evidentiary hearing).


       Koop cannot show that his counsels' performance was deficient, thus this court
need not address the second step in analyzing ineffective assistance of counsel claims—
determining if Koop was prejudiced by such alleged deficiency. See State v. Gleason,
277 Kan. 624, 646, 88 P.3d 218 (2004).


                                       CONCLUSION


       Koop failed to present a viable ineffective assistance of counsel claim, and as such
cannot show he was entitled to an evidentiary hearing on his K.S.A. 60-1507 motion. The
district court's summary denial of the motion is affirmed.


       Affirmed.




                                             8